DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior arts, Lu et al. (US 2019/0299859) and Khadloya et al. (US 2019/0259284) do not explicitly disclose a vehicle comprising: a vehicle body having a camera and at least one ego part connection; an ego part connected to the vehicle body via the ego part connection; and a collision detection system communicatively coupled to the camera and configured to receive a video feed from the camera, the collision detection system being configured to identify an exclusion region of each frame corresponding to the ego part, perform an object detection on a remainder of each frame, and generate a collision detection warning in response to an object being detected by the object detection system, render the claims allowable over prior arts.
The closest prior arts, fail to explicitly disclose, a vehicle body having a camera and at least one ego part connection; an ego part connected to the vehicle body via the ego part connection; and a collision detection system communicatively coupled to the camera and configured to receive a video feed from the camera, the collision detection system being configured to identify an exclusion region of each frame corresponding to the ego part, generate a 3D geometry of an ego part corresponding to the identified exclusion region and merge the generated 3D geometry of the identified exclusion region and a stored 3D geometry of the vehicle body, thereby creating a combined geometry, perform an object detection on a remainder of each frame, and generate a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/25/2022